PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
DENHAM, DONALD WAYNE, et al.

:
Application No.: 16/011,643

:	DECISISON ON PETITION
Filing Date:  June 19, 2018
Attorney Docket No.:  1110.0064 		

:






This is a decision on the petition filed April 07, 2022, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to pay an appeal forwarding fee required by 37 CFR 41.45(b).  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 37 41.45(b).  As no claim was allowed, the application became abandoned March 19, 2022.    

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal forwarding fee of $1,180 submitted on April 04, 2022; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This application is being referred to Technology Center AU 2837 for appropriate action by the Examiner on the reply received in accordance with this decision on petition.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Sheetal S. Patel
	9891 Irvine Center Dr.
	Suite 100
	Irvine, CA 92618